Title: To George Washington from David Humphreys, 3 February 1795
From: Humphreys, David
To: Washington, George


        
          My dear and respected Sir.
          New Port (Rhode Island)Feby 3d 1795.
        
        I seize the earliest moment to inform you of my safe arrival here (after a most disagreeable passage of sixty one days) on the very urgent & important business, stated in my three last letters from Lisbon (Nrs 149, 150 & 151) to the Secretary of State. I hope the Originals will have reached him; or, if they should have miscarried, that the Copies (which I forwarded at Sea, on the 28th of Janry, by a vessel bound to New York) will have come to hand. As I am, at this instant, hastening my departure for Philadelphia, I have it not in my power to make other Copies. I can therefore only repeat in brief (what I have explained in detail in the before-mentioned letters) that the annunciation on the part of the Dey of Algiers of his readiness to treat with us, and the embarrassment for the immediate want of funds, together with the critical state of Affairs in Morocco and the want of funds for that business (the Bills for that purpose having been protested) are the occasion of my hastening thus to state verbally the real situation of things with regard to the Barbary States; and to receive your ultimate orders thereon.
        I feel such a consciousness of having acted from motives of duty alone, and in the manner which I believed in the sincerity of my Soul most likely to promote the public interests, that I cannot but hope my conduct will meet with your approbation. That approbation, in conjunction with that consciousness of the purity of my intentions, will be an ample compensation for all the fatigues & hazards which I have encountered.
        With hopes of soon being able to explain myself more fully, and with the purest sentiments of affection, esteem & gratitude, I have the honour to remain My dear & respected Sir, Your most affe friend & Most humble Servt
        
          D. Humphreys.
        
      